Citation Nr: 0914268	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  94-20 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation for lymphedema pursuant to 
38 U.S.C. § 1151 based on Department of Veterans Affairs 
hospitalization and post-surgical care for macromastia, 
status post bilateral simple mastectomies.


REPRESENTATION

Appellant represented by:  The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1964 to 
September 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a June 1998 rating decision, 
the RO denied entitlement to compensation for lymphedema 
pursuant to 38 U.S.C. § 1151 based on VA hospitalization and 
post-surgical care for macromastia, status post bilateral 
simple mastectomies.  The appellant disagreed with this 
decision in December 1998 and perfected her appeal in 
November 1999.

In April 2002, the appellant presented sworn testimony during 
a personal hearing in St. Petersburg, Florida, which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the appellant's 
claims file.

In a decision dated in October 2002, the Board denied 
entitlement to compensation for lymphedema pursuant to 38 
U.S.C. § 1151.  The appellant subsequently submitted a notice 
of appeal to the United States Court of Appeals for Veterans 
Claims (Court), indicating her disagreement with the denial 
of her claim for compensation for lymphedema pursuant to 
38 U.S.C. § 1151.  The Court issued an January 2004 Order 
vacating, in part, the October 2002 Board decision and 
remanding the appeal for readjudication consistent with the 
parties' Joint Motion for Remand.  

In March 2005, the Board remanded this claim for the Veterans 
Benefits Administration (VBA) to contact the appellant to 
notify her of the evidence necessary to substantiate her 
claim, to request any outstanding medical treatment records, 
to obtain Social Security Administration records and to 
schedule her for a VA examination.  Such development having 
been accomplished, the claim is now returned to the Board for 
adjudication.


FINDING OF FACT

The evidence of record does not establish that the 
appellant's lymphedema is the result of VA hospital and post-
surgical care received in May 1996 and subsequently for 
macromastia, including bilateral simple mastectomies.


CONCLUSION OF LAW

The criteria for compensation benefits for lymphedema based 
on VA hospitalization and post-surgical care for macromastia, 
status post bilateral simple mastectomies, have not been met.  
38 U.S.C.A. §§  1151, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the appellant's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.

Following the initial adjudication of the appellant's claim, 
a letter dated in March 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  Although 
this letter was not sent prior to initial adjudication of the 
appellant's claim, this was not prejudicial to her, since she 
was subsequently provided adequate notice in March 2005, she 
was provided ample time to respond with additional argument 
and evidence, the claim was readjudicated and an additional 
supplemental statement of the case was provided to the 
appellant in January 2008.  See Prickett v. Nicholson, 20 
Vet. App. 370 (2006).  

A notice letter dated in May 2007 informed the appellant of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The appellant's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the appellant have been obtained, to the extent 
possible.  The appellant has at no time referenced 
outstanding records that she wanted VA to obtain or that she 
felt were relevant to the claim.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The appellant was afforded VA medical examinations in May 
1998, February 1999 and September 2007 to obtain an opinion 
as to whether her lymphedema was due to VA treatment.  A 
Veterans Health Administration (VHA) opinion was obtained in 
November 2008.  Further examination or opinion is not needed 
on the § 1151 claim because, at a minimum, there is no 
persuasive and competent evidence that the claimed condition 
may be associated with the appellant's 1996 hospitalization 
for bilateral simple mastectomies.  This is discussed in more 
detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The appellant contends that she has lymphedema of the upper 
extremities and the left lower extremity as the result of 
treatment administered following bilateral mastectomies 
performed at a VA hospital in May 1996.  She states that 
after the surgery, she had to return on several occasions for 
aspiration of seroma fluid and she also began feeling pain in 
her upper extremities and left lower extremity.  After a 
lumpectomy of the left chest in November 1996, the swelling 
shifted into her abdomen as well.  She alleges that in August 
1996, the term "lymphedema" was first used.  The appellant 
attributes the onset of lymphedema to the use of pumps after 
her bilateral mastectomy surgery.

Section 1151 of Title 38 of the United States Code provides 
that where a veteran has suffered an injury or an aggravation 
of an injury as a result of VA hospitalization, medical or 
surgical treatment, or vocational rehabilitation, 
compensation may be paid in the same manner as if such 
disability or death were service connected.  The VA 
previously interpreted § 1151 to require evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an otherwise unforeseeable event 
as the basis for entitlement to § 1151 benefits.  VA 
regulations containing such requirement were invalidated by 
the Court in the case of Gardner v. Derwinski, 1 Vet. App. 
584 (1991).  That decision was affirmed by both the United 
States Court of Appeals for the Federal Circuit, in Gardner 
v. Brown, 
5 F.3d 1456 (Fed. Cir. 1993), and the United States Supreme 
Court, in Brown v. Gardner, 513 U.S. 115 (1994).

In March 1995, the Secretary of VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision, effective November 25, 1991, the date of the 
initial Gardner decision.  See 60 Fed. Reg. 14,222 (Mar. 16, 
1995).  The interim rule was later adopted as a final rule in 
61 Fed. Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.385(c) (2001).  Congress subsequently amended 38 U.S.C.A. 
§ 1151, for claims filed on or after October 1, 1997, to 
preclude compensation in the absence of negligence or other 
fault on the part of VA or an event not reasonably 
foreseeable.  See Pub. L. No. 104 - 204, § 422(a), 110 Stat. 
2926 (Sept. 26, 1996), codified at 38 U.S.C.A. § 1151 (West 
Supp. 2002); see also VAOPGCPREC 40-97.

Since the appellant's claim for compensation under 
38 U.S.C.A. § 1151 was filed before October 1, 1997, it must 
be adjudicated in accordance with the version of the statute 
in effect before that date, as implemented by the regulation 
which became effective on May 23, 1996.  That regulation, 
38 C.F.R. § 3.358, provided as follows:

Compensation is not payable for the 
necessary consequences of medical or 
surgical treatment or examination 
properly administered with the express 
or implied consent of the 
veteran..."Necessary consequences" are 
those which are certain to result from, 
or were intended to result from, the 
examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because 
it had not been determined at the time 
consent was given whether that 
treatment would in fact be 
administered.

See 38 C.F.R. § 3.358(c)(3) (effective May 23, 1996).

While the law in effect since October 1, 1997 requires that 
the disability resulting from VA treatment constitute an 
unforeseen event or be due to VA negligence, the present 
appellant needs to show only that the additional disability, 
in this case lymphedema, was actually the result of VA 
treatment.  Compensation under § 1151 can be denied for 
disability which was certain or intended to result from VA 
treatment.

The factual question at issue therefore is whether the 
appellant's lymphedema is shown to be the result of the 
treatment received in connection with the bilateral 
mastectomies, including follow-up outpatient treatment.  
Since this is a medical question, only medical evidence may 
be considered.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Board may not exercise its own independent 
medical judgment in resolving medical issues that arise in 
appeals that come before it.  See Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

In May 1996, the appellant was admitted to a VA hospital with 
a history of macromastia and a strong family history of 
breast cancer.  Bilateral simple mastectomies were performed.  
Shortly after surgery, the appellant had a serosanguineous 
discharge of the left chest, but was normal the following 
morning.  On the fourth post-operative day, a heavy 
serosanguineous discharge was again noted but without 
hematoma or purulent drainage.  On the sixth post-operative 
day, the appellant was discharged in stable condition with 
instructions to report any significant breast drainage.  See 
VA Medical Center (VAMC) treatment record, discharge summary, 
May 1, 1996 to May 7, 1996.  Subsequent VA treatment records 
referred to recurrent left-sided seroma.  As alleged by the 
appellant, entries beginning in August 1996 referred to her 
bilateral lymphedema.

In support of her claim, the appellant submitted a copy of a 
May 1997 letter from J.R.C., Ph.D., M.D., of the Lymphoedema 
Association of Australia.  Dr. C. stated that she "[did] not 
understand what the [doctors] thought they were doing by 
pumping your legs as the inguinal area was probably the one 
place left for lymph to drain [and] they were overlooking 
them - hence the further problems."  In January 1998, Dr. C. 
further stated that "I cannot understand what the doctors 
thought they were doing when they put a pump or any pressure 
on your legs after the bilateral mastectomies... In my opinion, 
that was asking for trouble as these often cause an overload 
on adjacent and more distally situated truncal areas thereby 
precipitating lymphoedema."  See letter from Dr. J.R.C., 
Ph.D., M.D., to the appellant, January 1998.

It appears from the material submitted that Dr. C. has 
substantial credentials to offer an opinion with respect to 
lymphedema.  However, scrutiny of the actual language of her 
statements shows that she stops short of offering an 
unequivocal opinion that the use of pumps constituted the 
direct cause of lymphedema in the appellant's specific case.  
She states only that she "cannot understand what the doctors 
thought they were doing" when they put a pump on the 
appellant's legs and that doing so "was asking for 
trouble."  She did not correlate the onset of lymphedema to 
the particular procedure performed on the appellant, which 
did not involve disturbance of the lymph nodes, nor did she 
comment on the significance of the lack of post-operative 
complications.  Her statements may be accepted as evidence 
that the use of pumps increased the risk of lymphedema but 
not as persuasive evidence that they actually caused it.  
Furthermore, although it appears that Dr. C. had access to 
some of the appellant's medical records, it is not certain 
whether she had access to the complete file.  Whether a 
physician provides a basis for her medical opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998).  Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims folder and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

In February 1997, the appellant was seen by a registered 
nurse at a VA mental health clinic.  The note contained a 
reference to a medical history of "lymphedema of both arms 
and left leg (secondary to bilateral mastectomy May 1996)."  
See VAMC treatment note, February 11, 1997.  The Board finds 
that this nursing note sets forth a bare conclusory statement 
that the appellant's lymphedema was secondary to the 
bilateral mastectomies but did not indicate the basis for 
this assertion.  The nurse was associated with a mental 
health clinic and is not shown to have been involved in the 
appellant's direct post-surgical care; it is most likely that 
the notation was based merely on assertions made by the 
appellant.  In Black v. Brown, 5 Vet. App. 177, 180 (1993), 
the Court stated that the Board may discount medical opinions 
that amount to general conclusions based on history furnished 
by the appellant and that are unsupported by the clinical 
evidence.

At the request of the RO, the appellant was afforded a 
written consultation regarding her claim in February 1999.  
The VA examiner noted that upper extremity lymphoedema was 
possible after modified radical mastectomy or radical 
mastectomy in which axillary nodes are removed.  For 
bilateral lymphoedema to occur, however, the examiner stated 
that there must be bilateral mastectomy with disruption of 
the axillary lymph drainage.  The other possibility was for a 
mastectomy in which the axillary nodes were not disrupted, 
but the patient was provided with irradiation therapy to the 
axilla or supraclavicular region.  The appellant underwent 
bilateral simple mastectomies, in which the breasts were 
removed and the lymph nodes were not touched.  Therefore, the 
VA examiner opined that upper extremity lymphoedema is 
virtually impossible as a result of this surgery.  The VA 
examiner further opined that if secondary complications were 
to have arisen, such as chest wall abscess or even axillary 
abscess, then a possibility of lymphoedema could exist.  
According to the appellant's medical records, no such 
complications occurred.  The VA examiner noted that the 
appellant apparently had lower extremity and essentially 
total body (sic) lymphoedema.  The VA examiner concluded that 
this had no relationship to the appellant's surgery.  
Lymphoedema that occurs as a result of mastectomies would 
occur as an isolated event in the upper extremity.

The VA examiner expressed the belief that the majority of Dr. 
C.'s comments were correct.  He indicated that the use of a 
pump for treatment of lymphoedema is very effective in 
treating isolated lymphoedema of an extremity but would 
probably not be helpful in treating the appellant's 
generalized lymphoedema since it would just redistribute the 
lymphoedema fluids to other parts of the body.  The VA 
examiner also noted that the February 1997 nurse's note had 
no medical basis.  See VA examination report, February 18, 
1999.

A September 2007 VA medical review report found that it was 
at least as likely as not that the appellant's left upper 
extremity lymphedema could have been secondary to the breast 
surgery, followed by the seroma formation that required 
compression.  However, the VA reviewer could not relate total 
body lymphedema to surgery without speculating.  Review of 
the relevant medical literature suggested that incidence of 
upper extremity lymphedema increased to 50 percent after an 
axillary dissection or axillary radiation.  Similarly, 
literature also showed a zero to five percent likelihood that 
unilateral lymphedema would result from lymph node biopsy and 
simple mastectomy.  The reviewer opined that there was no 
report in the available literature of a relationship between 
a simple mastectomy and total body lymphedema.  See VA 
examination report, September 15, 2007.

A Veterans Health Administration (VHA) medical opinion was 
obtained in November 2008.  The reviewing physician, in 
surgical services at a VA medical center, initially explained 
the formation and elimination of lymphatic fluid.  

Lymph is a by-product of arterial blood 
pressure driving fluid out of the small 
arteries and capillaries of circulatory 
system into the tissue.  Most of this 
fluid is reabsorbed at the venous end of 
the capillary where oncotic or osmotic 
pressure drives the fluid into the 
venous system due to the larger 
concentration of proteins in the veins.  
The fluid that is not reabsorbed gets 
channeled into the lymphatic system (the 
network of delicate channels within the 
tissue that eventually empties into the 
venous system near the neck).  Along the 
way, the lymph channels are dotted with 
small filtering stations (nodes) that 
are replete with immune cells which 
fight infection and are the first place 
some cancers can metastasize.

Edema can develop essentially two ways: 
(1) hydrostatic pressure in the veins 
increases - this retards the ability of 
the venous system to reabsorb the fluid 
leaked into the tissue from the 
relatively constant hydrostatic pressure 
of the arteries and overloads the 
delicate lymphatic system.  (2) 
Disorders of the lymph channels can lead 
to edema whether it is a primary 
malfunction of the lymph channels 
themselves or disruption by surgery, 
radiation or infiltration by tumor.  
Obesity seems to be an independent risk 
factor in developing edema after surgery 
or radiation and may be related to the 
increase in tissue hydrostatic pressure, 
which may impede the flow of lymph back 
to the central nervous system.

The reviewer stated that the appellant had simple 
mastectomies, meaning only the breast tissue itself, not the 
lymph nodes in the axillae, were removed.  Review of the 
relevant medical literature estimated that the incidence of 
arm edema after a simple mastectomy is approximately 10 
percent.  It was further noted that obese patients and those 
that develop post-operative infections or seromas, may be 
more inclined to develop arm edema due to inflammation and/or 
scarring of the arm lymphatics or the axillary vein.

The reviewer concluded that it was extremely unlikely that 
bilateral simple mastectomies would result in total body 
lymphedema, even if compression stockings or sequential 
compression devices were used.  In fact, compression devices 
would have lessened the likelihood of developing lower 
extremity edema by augmenting venous return and by preventing 
venous thromboembolism.  Treatment for edema is to apply 
compression devices.  The reviewer opined that it was not 
likely that the appellant's total body lymphedema was a 
result of her bilateral mastectomies.  At best, the isolated 
left upper extremity edema could be a result of the operation 
and post-operative complication.  The generalized nature of 
the edema points to a more central cause, like right heart 
failure or lymphatic disorder in general.

Further, it was not likely that sequential thromboembolic 
disease stockings (TEDS) resulted in generalized edema.  The 
examiner noted that if anything, the physicians who cared for 
the appellant upheld the standard of care by applying TEDS 
when there were multiple risk factors for thromboembolic 
events.  Placement of the lower extremity TEDS, explained the 
reviewer, would have no impact on the flow of lymph from the 
upper extremities.  The reviewer noted that isolated left 
upper extremity edema might be explained by the appellant's 
operation and complications; however, given her generalized 
lymphedema (not attributed to surgery or TEDS), it was more 
likely than not that the left upper extremity edema was also 
due to a whole body process and not a complication of the 
1996 surgery.  The reviewer also concluded that the 
subsequent November 1996 breast biopsy should have had no 
impact on lymph edema to any extremity.

In summary, the reviewer found that the appellant's extensive 
lymphedema was not a result of her operation in May 1996, nor 
was it a result of complications that ensued.  At most, edema 
of the left upper extremity could have resulted from the 
operation and the resulting seroma.  However, given the total 
body lymphedema (which would be highly unlikely to follow 
removal of breast tissue only), it seems that the left upper 
extremity edema was also more likely a result of a global 
process rather than a result of the 1996 surgery.  See VHA 
opinion, November 13, 2008.

The Board finds that both the February 1999 and September 
2007 VA medical reviews, as well as the November 2008 VHA 
opinion, in concluding that the appellant's mastectomies were 
in no way causally related to her current lymphedema, set 
forth detailed explanations of the circumstances that would 
have to be present in order for a mastectomy to cause 
lymphedema and pointed out that the circumstances were not 
present in the appellant's case, emphasizing, specifically, 
that the development of upper extremity lymphedema is 
virtually impossible where the breast removal surgery did not 
involve disruption of the axillary nodes.  The February 1999 
VA reviewer further pointed out that the absence of 
complications eliminated the possibility of lymphedema and 
indicated that the lymphedema in the lower extremity would 
have no medical relationship to the breast surgery.  
Additionally, the September 2007 VA medical review report and 
the VHA opinion explained the available medical evidence 
pertaining to lymphedema, which further discounted the 
appellant's claim.  These opinions are not based on 
speculation or remote possibility, are not couched in 
ambiguous language and reflected a detailed review of all of 
the evidence in the appellant's claims file.

In the absence of persuasive medical evidence linking 
lymphedema to the bilateral mastectomies or post-surgical VA 
care, the only other relevant evidence consists of statements 
by the appellant and her sister.  Lay assertions regarding 
medical matters such as diagnosis or etiology of a disability 
have no probative value since lay persons are not competent 
to offer medical opinions.  The law is well established that 
where a claim involves issues of medical fact, such as 
causation or diagnosis, competent medical evidence is 
required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  While 
the Board notes that the appellant's sister was not strictly 
speaking as a lay person, since she had training as a nurse, 
her statements do not directly address the medical specifics 
raised by the reviewing physicians and did not provide any 
basis for rejecting such opinions.

The appellant has submitted medical texts which cite the 
inadvisability of using pumps following bilateral 
mastectomies because of the risk of lymphedema.  As a general 
rule, generic medical literature which does not apply medical 
principles regarding causation or etiology to the facts of an 
individual case does not have probative value in deciding an 
issue on appeal.  See Libertine v. Brown, 9 Vet. App. 521, 
523 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Sacks v. West, 11 Vet. App. 314 (1998).  The decision in the 
case of Wallin v. West, 11 Vet. App. 509 (1998), suggested 
that medical treatise information may be regarded as 
competent evidence where, "standing alone, [it] discusses 
generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than an 
unsubstantiated lay medical opinion."  In the present case, 
the material submitted by the appellant is general in nature 
and does not address her individual medical status.  To the 
contrary, it appears to be precisely the type of medical 
evidence that the above-cited cases intended to exclude from 
consideration.  This evidence must be viewed in light of the 
other evidence of record which, for the reasons set forth 
herein, fails to support a conclusion that the appellant's 
lymphedema constitutes additional disability associated with 
VA medical treatment.

Accordingly, the Board finds that a preponderance of the 
competent medical evidence of record is against a finding 
that the appellant's lymphedema was caused by VA medical 
care.  See 38 U.S.C.A. § 5107(b) (West 2002).  Where a 
preponderance of the evidence is against a claim, the claim 
must be denied.  See Gilbert, supra.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to compensation for lymphedema pursuant to 
38 U.S.C. § 1151 based on Department of Veterans Affairs 
hospitalization and post-surgical care for macromastia, 
status post bilateral simple mastectomies, is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


